                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

SHEILA M. MARTIN, et al.,              :

           Plaintiffs                  :   CIVIL ACTION NO. 3:17-1792

     v.                                :        (MANNION, D.J.)
                                                (SCHWAB, M.J.)
TOWNSEND R. MOREY, III, et al.,        :

           Defendants                  :

                                 ORDER

     In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

     (1)   the unopposed report and recommendation of Judge

           Schwab, (Doc. 54), is ADOPTED IN ITS ENTIRETY;

     (2)   the plaintiff’s motion to substitute, (Doc. 36), is DENIED;

     (3)   all of the claims brought by plaintiff on behalf of

           Townsend R. Morey, Jr. and Peter A. Rodenrys

           in her amended complaint, (Doc. 38), are DISMISSED,

           and Townsend R. Morey, Jr. and Peter A. Rodenrys are

           DISMISSED from this case as plaintiffs;

     (4)   defendant Bon Secours Hospital’s motion to dismiss the

           plaintiff’s amended complaint, (Doc. 41), for insufficient

           service of process is GRANTED, and the plaintiff’s
      amended complaint, (Doc. 38), is DISMISSED WITHOUT

      PREJUDICE against the defendant hospital;

(5)   defendant Townsend R. Morey, III’s motion to dismiss

      the plaintiff’s amended complaint, (Doc. 46), for failure

      to stated a claim is GRANTED, and the plaintiff’s

      amended complaint, (Doc. 38), is DISMISSED WITH

      PREJUDICE against this defendant as to all claims;

(6)   the claims in the plaintiff’s amended complaint, (Doc. 38),

      against defendants David Morey and Martin Morey

      are DISMISSED WITHOUT PREJUDICE, pursuant

      to Fed.R.Civ.P. 4(m), for lack of service;

(7)   the claims in the plaintiff’s amended complaint,

      (Doc. 38), against defendants Tracey Simon and

      Pike County Agency on Aging are DISMISSED

      WITHOUT PREJUDICE, and the plaintiff is GRANTED

      leave to file a second amended complaint against these

      two County defendants limited to the claims she brings

      on her own behalf;

(8)   the plaintiff is directed to filed her second amended


                                2
                       complaint, as specified in this Order, by July 24, 2019,

                       and the plaintiff is directed to raise only claims she brings

                       on her own behalf against the above stated defendants

                       who have been DISMISSED WITHOUT PREJUDICE; and

          (9)          this case is RECOMMITTED to Judge Schwab for further

                       proceedings.




                                                   s/ Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge

Date: July 9, 2019
17-1792-01-ORDER.wpd




                                                  3
